DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 9-14 are pending in this application. Claims 1-6 and 9-11 have been examined on the merits. Claims 7-8 have been cancelled by the applicant. Claims 12-14 have been withdrawn from consideration due to a species election requirement.
Response to Arguments
Applicant’s arguments, see pp. 6-8, filed 06/17/2022, with respect to claim(s) 1-6 and 9-11 have been considered but are moot because an amendment requires a new ground of rejection. The novel amended language “and wherein the second lever arm unit is disposed adjacent to one end of the first lever arm unit so as to interlock with the first lever arm unit, and is operable to cause the popup or tilting operation of the vent unit at the same height” in claim 1 was not previously present in independent claim 1 or any of its dependent claims. The novel amended language changes the scope of the claims enough to require a new ground of rejection. The new ground of rejection is additional sections of the currently applied prior art. The arguments with respect to dependent claims 2-6 and 9-11 are directed to the novel amended language and are moot because of the new ground of rejection.
Examiner’s Recommendations
The examiner makes note of some recommendations which would likely progress prosecution. The examiner has recommenced an amendment to claim 1 in order to overcome the 35 USC 102 and 103 rejections which use Oechel as a base reference. See the discussion of claim 1 in the “Claim Rejections” section below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “operable to cause the popup or tilting operation of the vent unit at the same height” is considered new matter. Neither the specification nor the drawings appear to describe the operation of maintaining a same/constant height during popup and/or tilting. The mention of the term “height” for the elected species appears to only refer to the direction of how slots extend/curve and not to any operation (see paras. 79 and 96 of applicant’s specification). Additionally, the limitation is unclear as to what structure performs the operation and what structure stays “at the same height.” Figs. 3-4 of applicant’s drawings show various components of the vent assembly moving in the height direction during both the popup and tilting operations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by 7,178,862 (referred to as Oechel).
Regarding claim 1, Oechel discloses a roof ventilation system (system as disclosed by at least Fig. 3) comprising: a roof (vehicle roof 5) disposed at an upper side of an interior of a vehicle (see Fig. 1); and a vent assembly (opening 7, cover 9, guide rails 10, lifting levers 12 and 14, and cover supports 16. See Fig. 3), the vent assembly including at least one vent unit (cover 9, guide rails 10, lifting levers 12 and 14, and cover supports 16) protruding outside the roof (See Fig. 3), a motor (drive motor as disclosed by col. 2, lines 48-57) applying a driving force to the vent unit (col. 2, lines 48-57 discloses a drive motor applying a driving force to lifting levers 12 and 14 via carriage 18), and at least one lever arm unit (lifting levers 12 and 14) applying driving force of the motor to the vent unit (col. 2, lines 48-57 discloses a drive motor applying a driving force to lifting levers 12 and 14 via carriage 18), wherein the vent unit is popped up by the motor (see at least Fig. 4), wherein the lever arm unit includes a first lever arm unit (lifting lever 14) to which the driving force of the motor is applied (see col. 2, lines 48-57 and at least Fig. 4) a second lever arm unit (lifting lever 12) interlocking with the first lever arm unit (at least Fig. 3 discloses lifting lever 12 interlocking indirectly with lifting lever 14 via carriage 18. The second definition of “interlocking” in The American Heritage Dictionary is “To connect together … so that the individual parts affect each other in motion or operation” which is addressed by lifting levers 12 and 14 affecting each other’s motion after coupling to carriage 18), and a first slot (lifting slot 24) formed in a back surface of the vent unit (see at least Figs. 3-6) to allow one end of the first lever arm unit to move to one end of the vent unit in a longitudinal direction thereof (Figs. 2-6 disclose pin 28 at the end of lifting lever 14 moving across slot 24 in the longitudinal direction), wherein the first slot includes a first popup position portion (see annotated Fig. 1) in which one end of the first lever arm unit is located when the vent unit is popped up (see Figs. 4 and 6  annotated Fig. 1), wherein the first slot further includes a first curved portion extending from at least one end of the first popup position portion (see annotated Fig. 1), and wherein the one end of the first lever arm unit is located in the first curved portion when the vent unit is tilted (see Fig. 3 annotated Fig. 1), and wherein the second lever arm unit is disposed adjacent to one end of the first lever arm unit (figs. 4-6 discloses lifting lever 12 being located adjacent to the end of lever arm 14) so as to interlock with the first lever arm unit (lever arms 12 and 14 interlock via carriage 18), and is operable to cause the popup or tilting operation of the vent unit (see figs. 3-6) at the same height (figs. 3-6 disclose at least lever arm 14 and a portion of cover 9 remaining at the same height while popped up and tilted).
The examiner recommends amending claim 1 to include the limitation “wherein the end of the first lever arm unit and the end of the second lever arm unit that face each other mesh with each other through gear coupling” which is supported by para. 66 of applicant’s specification. Oechel does not disclose a gear coupling between the two lever arms and so including this limitation or a similar amendment would likely overcome the current 35 USC 102 rejection and 35 USC 103 rejection which cite Oechel. The examiner believes that the recommended limitation is not addressed by the currently applied prior art of Kolt, Capkin, Faerber, or Kwon.
Regarding claim 2, Oechel discloses the invention of claim 1 and further discloses a second slot (lifting slot 20) formed in the back surface of the vent unit (see at least Figs. 3-6) to allow one end of the second lever arm unit to move to an opposite end of the vent unit in the longitudinal direction thereof (Figs. 2-6 disclose pin 27 at the end of lifting lever 12 moving across slot 20 in the longitudinal direction), wherein the vent unit is popped up outside the roof (at least Figs. 4 and 6 disclose a popped up position for cover 9) by operation of the first lever arm unit (Figs. 2-4 and col. 2, lines 48-57 disclose the operation of lever 14 causing cover 9 to pop up).
Regarding claim 5, Oechel discloses the invention of claim 1 and further discloses a link part (guide pin 36) formed on a back surface of the vent unit (see at least Fig. 4); and a guide slot portion (guide slot 38) formed in the roof (see at least Fig. 4) to guide a popup operation of the link part (see Fig. 4 and col. 3, lines 36-42).
Regarding claim 9, Oechel discloses the invention of claim 2 and further discloses wherein the second slot comprises a second popup position portion (see annotated Fig. 1) in which one end of the second lever arm unit is located when the vent unit is popped up (Fig. 4 and annotated Fig. 1 depicts pin 27 being located in a popup position).
Regarding claim 10, Oechel discloses the invention of claim 9 and further discloses wherein the second slot further comprises a second curved portion (see annotated Fig. 1) extending from at least one end of the second popup position portion (see annotated Fig. 1), and wherein the one end of the second lever arm unit is located in the second curved portion when the vent unit is tilted (Fig. 4 and annotated Fig. 3 depicts pin 27 being located in a tilted position position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oechel as applied to claim 1 above, in view of US 4,210,277 (Kolt) and further in view DE 202017000167, Espacenet machine translated (referred to as Capkin).
Regarding claim 3, Oechel discloses the invention of claim 1 but does not disclose wherein the at least one vent unit comprises a plurality of vent units.
However, Kolt does disclose wherein at least one vent unit comprises a plurality of vent units (automatic roof ventilator 10. Fig. 6 discloses a plurality of automatic roof ventilators).
Oechel and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation located in the roof of a vehicle. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the roof opening system of Oechel to include the ventilation system of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle so that the air in the vehicle is cooled with barely perceptible airflow while the cover of Farber is closed (Capkin, machine translation, para. [0007]).
Oechel also does not disclose wherein the vent assembly comprises a windless unit disposed between the plurality of vent units, and wherein the plurality of vent units and the windless unit are arranged in a longitudinal direction of the vehicle.
However, Capkin does disclose wherein a vent assembly comprises a windless unit (Capkin’s ventilation system. See Capkin machine translation para. [0001]) disposed between the plurality of vent units (Capkin’s areas 4 of air outlet openings 5), and wherein the plurality of vent units and the windless unit are arranged in a longitudinal direction of the vehicle (Annotated Fig. 2 below discloses a space for the vent unit of Oechel to be located so that the windless unit of Capkin is disposed between the vent unit of Oechel).
Oechel and Capkin are considered analogous to the claimed invention because they both are in the field of ventilation located in the roof of a vehicle. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to alter the roof opening system of Oechel to include the ventilation system of Capkin to allow for cold air to be gradually dispersed through the roof of the vehicle so that the air in the vehicle is cooled with barely perceptible airflow while the cover of Oechel is closed (Capkin, machine translation, para. [0007]).
Regarding claim 4, Oechel discloses the invention of claim 1 and the combination of Oechel in view of Kolt and Capkin further discloses wherein the at least one vent unit comprises a plurality of vent units (automatic roof ventilator 10 of Kolt. Fig. 6 discloses a plurality of automatic roof ventilators), wherein the vent assembly comprises a windless unit (ventilation system of Capkin. See Capkin machine translation para. [0001]) disposed between the plurality of vent units (Capkin’s areas 4 of air outlet openings 5), and wherein the plurality of vent units and the windless unit are formed symmetrically in a width direction of the vehicle (Annotated Fig. 2 discloses a combination of Oechel and Capkin in which the areas 4 of Capkin and the vent units of Oechel are formed symmetrically in a width direction of the vehicle).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oechel as applied to claim 5 above, in view of US 6,527,337 (referred to as Faerber).
Regarding claim 6, Oechel discloses the invention of claim 5 and Oechel further discloses a second guide slot portion (see annotated Fig. 3) extending from one end of the first guide slot portion (see annotated Fig. 3), the second guide slot portion being formed in a curved shape (see annotated Fig. 3) to guide movement of the link part when the vent unit is tilted (see col. 4, lines 1-13 and Fig. 3).
Oechel does not disclose wherein the guide slot portion comprises: a first guide slot portion formed vertically in a linear shape to guide movement of the link part when the vent unit is popped up.
However, Faerber does disclose a guide slot portion (vertical guide 20) comprising: a first guide slot portion (vertical guide 20. See Figs. 1-5) formed vertically in a linear shape (see Figs. 1-5) to guide movement of the link part when the vent unit is popped up (see Figs. 1-2).
Oechel and Faerber are considered analogous to the claimed invention because they both are in the field of ventilating sunroofs. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide slot geometry of Oechel to have the vertical orientation of the vertical guide in order to secure the roof panel as it moves vertically (Faerber, col. 3, line 66 to col. 4, line 16).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oechel as applied to claim 5 above, in view of US 9,061,567 (referred to as Kwon).
Regarding claim 11, Oechel discloses the invention of claim 1 but does not disclose a position sensor detecting a position of a passenger; and a controller configured to receive a detection value from the position sensor and to control operation of an air-conditioning system in accordance with the detected position of the passenger.
However, Kwon does disclose a position sensor (passenger detector 17) detecting a position of a passenger (see col. 6 lines 44-51); and a controller (air-conditioning controller 20) configured to receive a detection value from the position sensor (see col. 6 lines 52-60) and to control operation of an air-conditioning system in accordance with the detected position of the passenger (see col. 8 lines 7-13).
Oechel and Kwon are considered analogous to the claimed invention because they are in the field of ventilation systems in motor vehicles. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adapt the roof opening system of Oechel to include the air conditioning control system of Kwon to reduce the consumption of energy used by the roof opening system by reducing the energy spent to provide air to spaces not occupied by passengers (Kwon, col. 2, lines 48-54).

Annotated Figures

    PNG
    media_image1.png
    423
    1196
    media_image1.png
    Greyscale
Annotated Fig. 1
Annotated Fig. 1 is an annotation of Fig. 4 from Oechel.


    PNG
    media_image2.png
    604
    769
    media_image2.png
    Greyscale
Annotated Fig. 2
Annotated Fig. 2 is an annotation of Fig. 2 from Capkin.

    PNG
    media_image3.png
    283
    1021
    media_image3.png
    Greyscale

Annotated Fig. 3
Annotated Fig. 3 is an annotation of Fig. 6 from Oechel
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,464,619 (Vetter) discloses a geared lever arm actuating assembly for windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762   

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762